                                             Case 3:20-cv-03408-SI Document 27 Filed 12/07/20 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         TRENELL PERRYMAN,
                                   4                                                  Case No. 20-cv-03408-SI (SI)
                                                       Plaintiffs,
                                   5
                                                v.                                    PRETRIAL SCHEDULING AND
                                   6                                                  PREPARATION ORDER (CIVIL)
                                         CITY OF PITTSBURG, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9   It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10   FURTHER CASE MANAGEMENT: May 28, 2021 at 3:00 PM.
                                       Counsel must file a joint case management statement by May 21, 2021.
                                  11

                                  12   ADR: Completion of ENE by: May 14, 2021.
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.

                                  14   NON-EXPERT DISCOVERY CUTOFF is: September 24, 2021.

                                  15   DEADLINE TO COMPLETE RULE 35 EXAMINATIONS: September 27, 2021.

                                  16   DESIGNATION OF EXPERTS: October 8, 2021; REBUTTAL: October 15, 2021;
                                            Parties SHALL conform to Rule 26(a)(2).
                                  17

                                  18   EXPERT DISCOVERY CUTOFF is: November 5, 2021.
                                  19   DISPOSITIVE MOTIONS SHALL be filed by; January 28, 2022;
                                            Opp. Due: February 11, 2022; Reply Due: February 18, 2022;
                                  20        and set for hearing no later than March 4, 2022 at 10:00 AM.
                                  21

                                  22   PRETRIAL PAPERWORK Due: April 12, 2022.
                                  23   PRETRIAL CONFERENCE DATE: April 26, 2022 at 3:30 PM.
                                  24
                                       Jury TRIAL DATE: May 9, 2022 at 8:30 AM.
                                  25          Courtroom 1, 17th floor.

                                  26   TRIAL LENGTH is estimated to be 5-7 days.
                                  27

                                  28
                                                 Case 3:20-cv-03408-SI Document 27 Filed 12/07/20 Page 2 of 2




                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                   1

                                   2   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   3   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   4
                                              IT IS SO ORDERED.
                                   5

                                   6
                                       Dated: December 4, 2020
                                   7
                                                                                        ____________________________________
                                   8                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
